Order entered April 11, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00308-CV

            IN THE INTEREST OF A.C.D., L.M.D., AND L.M.D., CHILDREN

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-30156-2014

                                            ORDER
       We GRANT appellant’s April 11, 2016 motion for an extension of time to file a response

to this Court’s jurisdictional letter. Appellant shall file a letter brief addressing this Court’s

jurisdictional concern by APRIL 12, 2016.

       Appellee shall file any responsive letter brief by Monday, April 18, 2016.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE